UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2013 ITEM 1. SCHEDULE OF INVESTMENTS California Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 96.9% (Cost $248,325,125) California 88.1% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08/15/38 $1,000,000 1,096,590 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08/01/39 1,000,000 1,185,400 Anaheim Certificates of Participation Convention Center (D) (P) 11.769 07/16/23 2,000,000 2,018,200 Anaheim Public Financing Authority Public Improvement Project, Series C (D) (Z) Zero 09/01/18 3,000,000 2,654,010 Antioch Public Financing Authority, Series B 5.850 09/02/15 820,000 822,386 Bay Area Toll Authority San Francisco Bay Area 5.000 04/01/31 1,000,000 1,178,120 Belmont Community Facilities Library Project, Series A (D) 5.750 08/01/24 1,000,000 1,261,770 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06/01/35 1,765,000 1,761,576 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06/01/43 5,000,000 4,989,850 California County Tobacco Securitization Agency Public Improvements 5.250 06/01/21 4,465,000 4,502,104 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06/01/33 785,000 788,187 California Educational Facilities Authority College and University Financing Project 5.000 02/01/26 4,525,000 4,461,332 California Educational Facilities Authority Woodbury University 5.000 01/01/25 1,800,000 1,825,164 California Educational Facilities Authority Woodbury University 5.000 01/01/30 2,000,000 2,020,180 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04/01/39 2,500,000 2,751,450 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07/01/23 1,000,000 1,053,240 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10/01/33 1,000,000 1,212,730 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11/15/36 1,000,000 1,095,900 California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02/01/39 2,000,000 2,175,260 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12/01/27 500,000 540,600 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11/01/23 2,000,000 2,139,680 California State Public Works Board Department of Corrections, Series A (D) 5.000 12/01/19 5,000,000 5,661,900 California State Public Works Board Department of Corrections, Series C 5.500 06/01/18 5,000,000 5,196,100 California State Public Works Board Trustees California State University, Series D 6.250 04/01/34 2,000,000 2,440,000 California State Public Works Board Various Capital Project, Series A 5.000 04/01/37 1,000,000 1,097,130 California State Public Works Board Various Capital Project, Series G 5.000 11/01/37 1,000,000 1,102,300 1 California Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) California State University Revenue College and University Revenue, Series A 5.250 11/01/34 $1,000,000 $1,138,610 California Statewide Communities Development Authority American Baptist Homes West 6.250 10/01/39 2,000,000 2,274,520 California Statewide Communities Development Authority Kaiser Permanente, Series A 5.000 04/01/42 2,000,000 2,253,400 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11/15/41 1,700,000 1,952,229 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10/01/38 2,000,000 2,030,000 California Statewide Communities Development Authority University of California - Irvine 5.750 05/15/32 1,230,000 1,336,949 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05/01/37 2,500,000 2,499,775 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05/01/37 4,000,000 4,000,240 Capistrano Unified School District No. 90-2 Talega 5.875 09/01/23 500,000 505,425 Capistrano Unified School District No. 90-2 Talega 6.000 09/01/33 750,000 756,150 Center Unified School District, Series C (D)(Z) Zero 09/01/16 2,145,000 2,035,648 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,676,450 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,232,042 Corona Community Facilities District No. 97-2 5.875 09/01/23 975,000 984,107 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 3,148,750 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 1,026,880 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 6,615,000 3,281,966 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/36 30,000,000 7,611,600 Fresno Sewer Revenue, Series A-1 (D) 5.250 09/01/19 1,000,000 1,138,120 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A-1 6.250 06/01/33 1,495,000 1,518,382 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06/01/35 13,750,000 14,434,750 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,796,800 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,130,270 Laguna Salada Union School District, Series C (D)(Z) Zero 08/01/26 1,000,000 614,840 Lancaster School District School Improvements (D) (Z) Zero 04/01/19 1,730,000 1,507,297 Lancaster School District School Improvements (D) (Z) Zero 04/01/22 1,380,000 1,039,582 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09/01/27 1,200,000 1,219,884 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05/15/18 2,660,000 3,285,339 Long Beach Special Tax Community Facilities, District 6-Pike Project 6.250 10/01/26 2,480,000 2,482,654 Los Angeles Community College District 2008 Election, Series A 6.000 08/01/33 4,000,000 4,997,040 Los Angeles Community Facilities District No: 3 Cascades Business Park 6.400 09/01/22 655,000 663,260 Los Angeles County Public Works Financing Authority Multiple Capital Projects II 5.000 08/01/42 1,000,000 1,122,930 2 California Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) Los Angeles Department of Water & Power Power Systems, Series B 5.000 07/01/43 $5,900,000 $6,797,744 Los Angeles Department of Water & Power Series B 5.000 07/01/43 1,000,000 1,152,160 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11/01/39 2,500,000 3,520,125 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 3,061,710 Northern California Power Agency California - Oregon Transportation Project, Series A (D) 7.000 05/01/13 35,000 35,380 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,365,000 1,375,238 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09/01/35 1,490,000 1,507,239 Paramount Unified School District, Series B (D)(Z) Zero 09/01/25 4,735,000 2,956,865 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01/01/18 525,000 594,573 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11/01/36 1,540,000 1,518,363 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08/01/24 350,000 496,279 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08/01/17 5,910,000 6,194,212 San Bruno Park School District School Improvements, Series B (D) (Z) Zero 08/01/21 1,015,000 808,376 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03/01/40 1,000,000 1,118,870 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 1,000,000 1,001,040 San Diego Redevelopment Agency City Heights, Series A 5.800 09/01/28 1,395,000 1,396,144 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/17 1,600,000 1,353,520 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09/01/18 1,700,000 1,344,649 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07/01/21 2,500,000 1,997,200 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08/01/35 1,250,000 1,274,175 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08/01/41 1,000,000 1,157,120 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08/01/39 1,000,000 1,114,080 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08/01/39 700,000 815,241 San Francisco State Building Authority, Series A 5.000 10/01/13 475,000 488,314 San Joaquin County County Administration Building (D) 5.000 11/15/29 2,965,000 3,148,622 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,984,450 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/22 6,500,000 5,489,575 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01/15/21 5,000,000 4,999,600 3 California Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value California (continued) San Mateo County Joint Power Authority (D) 5.000 07/01/21 $1,815,000 $2,119,702 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/19 1,790,000 2,131,568 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07/01/24 10,000,000 11,662,000 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D) (Z) Zero 09/01/20 1,275,000 968,414 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11/01/26 2,000,000 2,366,940 State of California 5.000 02/01/38 3,000,000 3,388,950 State of California 5.000 09/01/41 1,500,000 1,680,735 State of California 5.000 10/01/41 2,000,000 2,242,960 State of California 5.000 09/01/42 1,000,000 1,131,670 State of California Public Improvements 5.125 04/01/23 2,000,000 2,103,300 State of California Recreation Facilities and School Improvements 6.500 04/01/33 5,000,000 6,267,950 State of California Water, Utility and Highway Improvements 5.250 03/01/30 2,000,000 2,360,020 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06/01/31 2,000,000 2,004,980 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01/01/29 1,000,000 1,159,690 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 1,742,000 1,815,216 West Covina Redevelopment Agency Fashion Plaza 6.000 09/01/22 3,000,000 3,533,070 Puerto Rico 8.8% Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,489,720 Commonwealth of Puerto Rico Public Improvement, Series A 5.500 07/01/39 1,500,000 1,536,195 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 5,259,800 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,265,225 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07/01/24 1,750,000 1,952,475 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 1,000,000 973,620 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07/01/38 80,000 78,864 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07/01/14 940,000 1,015,623 Puerto Rico Highway & Transportation Authority Unrefunded, Series Z (D) 6.250 07/01/14 2,310,000 2,426,678 Puerto Rico Industrial Tourist Education Medical & Environment Authority Hospital de la Concepcion 6.500 11/15/20 500,000 502,685 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 3,000,000 3,177,030 4 California Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Short-Term Investments 2.1% (Cost $6,072,000) Repurchase Agreement 2.1 % Repurchase Agreement with State Street Corp. dated 2-28-13 at 0.010% to be repurchased at $6,072,002 on 3-1-13, collateralized by $4,715,000 U.S Treasury Bond, 4.625% due 2-5-40 (valued at $6,194,793, including interest) $6,072,000 6,072,000 Total investments (Cost $254,397,125)† 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 2.9% Assured Guaranty Corp. 0.4% Assured Guaranty Municipal Corp. 6.1% California Mortgage Insurance 0.4% Financial Guaranty Insurance Company 5.2% National Public Finance Guarantee Corp. 16.2% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-13, the aggregate cost of investment securities for federal income tax purposes was $252,591,800. Net unrealized appreciation aggregated $25,523,192, of which $25,834,627 related to appreciated investment securities and $311,435 related to depreciated investment securities. 5 California Tax-Free Income Fund As of 2-28-13 (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
